DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              JOSUE MANZO,
                                Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D20-1861

                           [January 28, 2021]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Jeffrey Gillen, Judge;
L.T. Case No. 502005CF004853AXXXMB.

   Josue Manzo, Lake City, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

GERBER, FORST and KLINGENSMITH, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.